FILED
                            NOT FOR PUBLICATION                             MAR 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTORIA RYAN,                                   No. 06-17364

              Plaintiff - Appellant,             D.C. No. CV-06-04812-PVT

  v.
                                                 MEMORANDUM *
EDITIONS LIMITED WEST, INC., a
California corporation; et al.,

              Defendants - Appellees.



VICTORIA RYAN,                                   No. 09-16287

              Plaintiff - Appellant,             D.C. No. 5:06-cv-04812-PVT

  v.

EDITIONS LIMITED WEST, INC., a
California corporation and ARTSELECT,
INC., a Delaware corporation,

              Defendants - Appellees,

  and

ENVIRONMENTAL GRAPHICS, INC., a
Minnesota corporation; et al.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                Defendants.



                      Appeal from the United States District Court
                          for the Northern District of California
                    Patricia V. Trumbull, Magistrate Judge, Presiding

                        Argued and Submitted February 15, 2011
                               San Francisco, California

Before: NOONAN, O’SCANNLAIN, and TROTT, Circuit Judges.

         Victoria Ryan, a visual artist, appeals the district court’s grant of summary

judgment in favor of defendant Editions Limited West (“ELW”) on her claims for

(1) contributory and vicarious copyright infringement, (2) breach of contract, (3)

unfair competition, and (4) slander of title. She also challenges various discovery-

related rulings and the denial of her anti-SLAPP motion to strike ELW’s

counterclaim for defamation.

         We review the district court’s grant of summary judgment de novo, drawing

all inferences in favor of the nonmoving party. Noyes v. Kelly Servs., 488 F.3d

1163, 1167 (9th Cir. 2007). We review the district court’s decision to deny

discovery for abuse of discretion. Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.

2002).

         First, Ryan argues that ELW is liable for copyright infringement based on

ELW’s licence to ArtSelect to make unauthorized reproductions of Ryan’s original

                                             2
pastels. At the time ArtSelect made its unauthorized reproduction of Primavera I,

both elements of contributory copyright infringement were present. See Perfect 10,

Inc. v. Visa Int’l Service Ass’n, 494 F.3d 788, 795 (9th Cir. 2007). ELW knew that

ArtSelect was producing and selling unauthorized canvas transfers of Ryan’s

works. ELW contributed to ArtSelect’s direct copyright infringement by granting

permission to ArtSelect to make canvas transfers and selling ArtSelect the poster it

used to create the canvas transfer. Ryan also presented evidence of the elements of

vicarious copyright infringement. See Metro Goldwyn-Mayer Studios, Inc. v.

Grokster, Ltd., 545 U.S. 913, 930 (2005). ELW’s CEO, Michael Jakola, stated in a

declaration that ELW sold ArtSelect the poster of Primavera I that it used to make

the infringing canvas transfer. At the time of the poster sale, ArtSelect had explicit

authorization from ELW to use the poster to produce a canvas transfer. ELW did

not exercise its right to stop ArtSelect from copying the poster. Insofar as the

district court found that Ryan could not prove damages, we note that ArtSelect’s

profits from the infringement were at least partially caused by ELW’s unauthorized

license of Ryan’s works. See Mackie v. Rieser, 296 F.3d 909, 911 (9th Cir. 2002).

Accordingly, Ryan raised a triable issue as to whether she is entitled to judgment

against ELW for copyright infringement.




                                           3
      Second, Ryan challenges the district court’s grant of summary judgment on

her breach of contract claim. The district court properly found that Ryan did not

adduce any evidence of damages proximately caused by ELW’s breach of contract.

      Third, Ryan challenges the district court’s ruling that the Copyright Act

preempts Ryan’s unfair competition claim against ELW. The Copyright Act

expressly preempts related state law claims based exclusively on rights protected

under the Act. See Kodadek v. MTV Networks, Inc., 152 F.3d 1209, 1212 (9th Cir.

1998). Ryan argues that some allegations in her complaint involve rights not

protected under the Act; however, the allegations to which she points involve the

encouragement or inducement of copyright infringement, which is an element of

the federal contributory copyright infringement claim. See A&M Records, Inc. v.

Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2000). The Copyright Act therefore

preempts Ryan’s unfair competition claim.

      Fourth, Ryan challenges the district court’s grant of summary judgement on

her slander of title claim. The district court correctly determined that Ryan did not

adduce any evidence that she incurred attorneys’ fees in clearing her title or

suffered any other pecuniary loss resulting from slander of title. See Appel v.

Burman, 206 Cal. Rptr. 259, 262-63 (Ct. App. 1984). Therefore, we reject Ryan’s

challenge.


                                           4
       Ryan also challenges the district court’s denial of her motion to compel

further written discovery responses and its denial of Ryan’s requests for extensions

of the deadline to file motions to compel discovery and the discovery cutoff

deadline. The district court did not abuse its broad discretion in managing

discovery when it denied these discovery-related motions. See Hallett, 296 F.3d at

751.

       Ryan argues that the district court improperly denied her request for a

permanent injunction against ELW and improperly determined that she was not the

prevailing party under her contract with ELW. If the district court finds ELW liable

for contributory or vicarious copyright infringement, it should reconsider whether

Ryan is the prevailing party under the broad language of the contract, and whether

she is entitled to a permanent injunction against ELW. See MAI Sys. Corp. v. Peak

Computer, Inc., 991 F.2d 511, 520 (9th Cir. 1993) (“As a general rule, a permanent

injunction will be granted when liability has been established and there is a threat

of continuing violations.”).

       Ryan challenges the district court’s denial of her anti-SLAPP motion to

strike ELW’s counterclaim. Under the collateral order doctrine, we have

jurisdiction to review the denial of an anti-SLAPP motion to strike brought under

California law. Batzel v. Smith, 333 F.3d 1018, 1024 (9th Cir. 2003). The district


                                          5
court did not abuse its discretion by denying Ryan’s anti-SLAPP motion in order to

permit ELW to conduct discovery essential to its opposition. See Metabolife Int’l,

Inc. v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001).

      We AFFIRM the district court’s denial of Ryan’s anti-SLAPP motion,

REVERSE the district court’s grant of summary judgment on Ryan’s vicarious and

contributory liability claims against ELW and REMAND for further proceedings

consistent with this disposition. Each party shall bear its own costs on appeal.




                                          6